872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.FORTY ONE THOUSAND NINE HUNDRED EIGHTY DOLLARS ($41,980),UNITED STATES CURRENCY;  Defendant,Darryl Young, Non-Party-Appellant.
No. 89-1304.
United States Court of Appeals, Sixth Circuit.
April 17, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the papers before the court indicates that on December 21, 1988, the district court entered an order denying appellant's motion to vacate a default judgment which it had previously imposed in this case.  Appellant subsequently filed a timely notice of appeal from that order which has been docketed as case no. 89-1102:  United States v. $41,980.00, U.S. Currency before this court.  Appellant thereafter filed a motion for leave to proceed in forma pauperis on appeal in the district court.  Upon the denial of the request for that relief in an order entered February 24, 1989, appellant filed this appeal.


3
This court lacks jurisdiction over the appeal.  Specifically, appellate jurisdiction is limited to the review of only final judgments or certain specified interlocutory orders of the district court.  28 U.S.C. Secs. 1291 and 1292.  The district court's denial of appellant's motion for leave to proceed in forma pauperis on appeal does not fall into either of those narrow categories.  Fed.R.App.P. 24(a) provides that a separate appeal is not the proper means of obtaining review of such an order.  Rather, appellant is required to renew his request for leave to proceed in forma pauperis by filing a motion to that effect in this court which will then be considered in the context of the appeal from the judgment or order appealed under 28 U.S.C. Secs. 1291 or 1292.  Examination of this court's docket sheet in the appeal from the underlying judgment, case no. 89-1102, discloses that appellant has filed a motion for pauper status in that case.  The instant appeal, therefore, is not properly before the court.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.